UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund October 31, 2010 (Unaudited) Principal Bonds and Notes99.4% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.50%, 4/15/15 18,266,479 a 19,025,688 0.63%, 4/15/13 4,580,113 a,b 4,736,126 1.25%, 4/14/14 1,552,287 a 1,649,547 1.38%, 7/15/18 3,968,059 a 4,331,387 1.38%, 1/15/20 5,304,502 a 5,767,405 1.75%, 1/15/28 2,959,110 a 3,281,143 1.88%, 7/15/15 1,531,830 a,b 1,691,834 1.88%, 7/15/19 9,098,559 a 10,299,851 2.00%, 4/15/12 10,428,912 a 10,815,918 2.00%, 1/15/14 8,166,673 a 8,844,253 2.00%, 7/15/14 1,645,546 a 1,800,460 2.00%, 1/15/16 8,875,305 a 9,894,581 2.00%, 1/15/26 10,538,188 a,b 12,071,989 2.13%, 1/15/19 1,479,284 a 1,698,634 2.13%, 2/15/40 4,756,723 a 5,589,150 2.38%, 1/15/17 2,646,492 a 3,036,024 2.38%, 1/15/25 4,051,912 a,b 4,841,719 2.38%, 1/15/27 2,191,880 a 2,636,935 2.50%, 7/15/16 11,165,387 a 12,867,238 2.50%, 1/15/29 5,998,471 a 7,398,268 2.63%, 7/15/17 5,904,239 a 6,933,791 3.00%, 7/15/12 9,590,837 a,b 10,205,255 3.63%, 4/15/28 11,810,262 a,b 16,454,092 3.88%, 4/15/29 4,833,228 a,b 7,013,092 Total Bonds and Notes (cost $160,807,286) Other Investment.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $21,000) 21,000 c Total Investments (cost $160,828,286) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At October 31, 2010, the market value of the fund's securities on loan was 34,992,298 and the market value of the collateral held by the fund was $43,269,106, consisting of U.S. Government and Agency securites valued at $43,269,106. c Investment in affiliated money market mutual fund. At October 31, 2010, the aggregate cost of investment securities for income tax purposes was $160,828,286. Net unrealized appreciation on investments was $12,077,094, all of which related to appreciated investment securities. Portfolio Summary (Unaudited)  Value (%) U.S. Government & Agencies 99.4 Money Market Investment .0  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 21,000 - - U.S. Treasury - 172,884,380 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund October 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes110.1% Rate (%) Date Amount ($) Value ($) Advertising.3% Lamar Media, Gtd. Notes 6.63 8/15/15 3,493,000 Aerospace & Defense.1% BE Aerospace, Sr. Unscd. Notes 6.88 10/1/20 1,680,000 Agriculture.6% Altria Group, Gtd. Notes 9.70 11/10/18 5,100,000 Asset-Backed Ctfs./Auto Receivables3.5% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 3,975,000 a 4,131,490 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 1,855,000 1,872,403 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 1,395,000 1,459,035 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. B 5.35 9/9/13 70,000 72,468 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. C 5.43 2/10/14 70,000 72,776 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 6,504,306 a 6,282,253 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. D 6.57 9/16/13 1,708,000 a 1,776,430 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 980,000 1,021,119 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 5,820,000 5,842,679 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 2,600,000 a 2,603,170 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 340,000 350,732 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 5,100,000 a 5,369,219 Ford Credit Auto Owner Trust, Ser. 2006-B, Cl. D 7.12 2/15/13 1,600,000 a 1,632,478 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 2,970,000 a 3,131,944 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5.25 5/15/13 147,849 148,512 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 1,258,347 a 1,241,621 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 7/15/15 1,722,002 a 1,729,302 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 1,402,000 1,411,854 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 1,876,000 1,913,268 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,160,000 1,173,521 Asset-Backed Ctfs./Home Equity Loans1.5% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 706,190 b 724,080 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 3,419,644 b 3,267,465 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.58 10/25/35 2,310,870 b 2,200,839 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 1,942,137 b 1,965,108 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.69 5/25/35 683,345 b 681,428 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 3,444,641 b 3,305,388 CS First Boston Mortgage Securities, Ser. 2005-FIX1, Cl. A5 4.90 5/25/35 258,273 b 236,505 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.66 3/25/35 1,480,690 b 1,458,894 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 635,046 b 632,558 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.31 10/25/36 874,508 b 845,363 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.39 1/25/36 311,862 b 308,094 Morgan Stanley ABS Capital I, Ser. 2004-NC1, Cl. M2 2.58 12/27/33 1,303,832 b 1,022,457 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.52 11/25/35 1,494,536 b 1,473,907 Asset-Backed Ctfs./Manufactured Housing.2% Conseco Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 40,836 40,894 Origen Manufactured Housing, Ser. 2005-B, Cl. A2 5.25 12/15/18 458,106 462,279 Origen Manufactured Housing, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,745,000 1,843,142 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 80,000 b 81,363 Automobiles.3% Lear, Gtd. Bonds 7.88 3/15/18 2,235,000 2,441,738 Lear, Gtd. Notes 8.13 3/15/20 1,090,000 c 1,218,075 Banks4.9% Bank of America, Sr. Unscd. Notes 5.63 7/1/20 7,170,000 7,448,691 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 6,225,000 6,743,493 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 6,210,000 6,935,465 Credit Suisse, Sub. Notes 5.40 1/14/20 4,510,000 4,894,089 Discover Bank, Sub. Notes 7.00 4/15/20 1,750,000 1,934,843 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 4,135,000 4,727,058 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 475,000 b 459,420 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 1,680,000 1,814,180 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 3,300,000 3,441,141 Morgan Stanley, Sr. Unscd. Notes 5.75 8/31/12 1,180,000 1,274,806 NB Capital Trust IV, Gtd. Cap. Secs. 8.25 4/15/27 1,290,000 1,325,475 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 2,445,000 2,626,507 USB Capital IX, Gtd. Notes 6.19 10/29/49 7,090,000 b 5,636,550 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 10,855,000 b 11,316,338 Building Materials.3% Masco, Sr. Unscd. Bonds 7.13 3/15/20 3,090,000 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 2,885,000 Coal.2% Consol Energy, Gtd. Notes 8.00 4/1/17 1,585,000 a 1,743,500 Consol Energy, Gtd. Notes 8.25 4/1/20 1,070,000 a 1,198,400 Commercial & Professional Services.8% Aramark, Gtd. Notes 8.50 2/1/15 5,908,000 c 6,232,940 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 3,125,000 3,519,531 Commercial Mortgage Pass-Through Ctfs.9.3% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 4,224,000 4,516,019 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 169,585 b 172,211 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A2 4.25 7/11/42 1,022,652 1,027,745 Bear Stearns Commercial Mortgage Securities, Ser. 2005-T18 Cl. A2 4.56 2/13/42 2,137,138 b 2,169,702 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 110,000 111,389 Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 5.20 1/12/41 6,310,000 b 6,851,777 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 5,055,000 b 5,543,357 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW13, Cl. A3 5.52 9/11/41 35,000 37,271 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 715,000 b 778,722 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 6,885,000 b 7,582,552 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 2,639,000 a,d 2,718,132 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.78 7/10/46 1,730,000 a,b,d 1,781,880 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. D 5.92 7/10/46 2,110,000 a,b,d 2,018,999 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.45 5/15/23 5,006,572 a,b 4,854,355 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 449,206 448,860 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 154 154 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 3,181,690 b 3,357,865 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 6,230,000 b 6,835,760 CS First Boston Mortgage Securities, Ser. 2001-CF2, Cl. G 6.93 2/15/34 130,000 a 130,230 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 1,239,058 1,251,256 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 6,175,000 6,647,269 GMAC Commercial Mortgage Securities, Ser. 2004-C3, Cl. A3 4.21 12/10/41 765,719 767,267 Greenwich Capital Commercial Funding, Ser. 2004-GG1, Cl. A7 5.32 6/10/36 650,000 b 712,465 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.51 3/6/20 1,630,000 a,b 1,502,714 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.70 3/6/20 610,000 a,b 543,827 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.74 3/6/20 5,680,000 a,b 5,002,985 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. G 0.78 3/6/20 3,110,000 a,b 2,723,566 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. H 0.91 3/6/20 25,000 a,b 21,658 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.31 3/6/20 2,380,000 a,b 2,007,856 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.56 3/6/20 6,725,000 a,b 5,590,793 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-C2, Cl. A1 2.75 11/15/43 1,000,000 a 1,015,921 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 624,005 623,748 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 1,250,000 1,314,953 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. C 5.51 8/5/32 3,635,000 a 3,618,328 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 1,200,000 a 1,418,804 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 5,455,000 a,b 6,249,356 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. A5 4.74 7/15/30 2,280,000 2,473,793 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 1,139,713 b 1,139,108 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.39 11/12/37 150,815 b 151,520 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 43,963 43,953 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.41 11/12/37 4,035,000 b 4,462,476 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. AAB 5.33 12/15/43 100,000 109,804 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.38 11/14/42 2,235,000 b 2,461,423 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 7,160,000 b 7,951,489 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 53,031 54,306 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 6.54 2/15/31 759 759 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.79 4/15/24 900,000 a,b 964,199 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.05 8/15/39 495,000 b 552,455 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 2,070,000 a 2,114,247 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 932,179 957,429 Diversified Financial Services6.1% American Express, Sr. Unscd. Notes 7.25 5/20/14 5,255,000 6,154,793 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 3,441,000 b 3,604,448 Capital One Bank USA, Sub. Notes 8.80 7/15/19 7,540,000 9,579,117 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 1,820,000 1,843,669 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 3,312,000 4,241,579 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 5,325,000 a 6,237,396 FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 1,050,000 e 1,525,407 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 3,260,000 3,651,151 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 8,135,000 9,533,984 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 5,930,000 6,637,069 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 5,980,000 a 6,449,310 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 3,820,000 a 4,240,761 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 1,390,000 a 1,734,744 Invesco, Gtd. Notes 5.38 2/27/13 380,000 405,892 Invesco, Gtd. Notes 5.38 12/15/14 25,000 26,620 Invesco, Gtd. Notes 5.63 4/17/12 5,310,000 5,595,391 MBNA Capital A, Gtd. Cap. Secs., Ser. A 8.28 12/1/26 2,285,000 2,347,838 MBNA, Sr. Unscd. Notes 6.13 3/1/13 185,000 199,546 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,025,000 1,054,139 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 50,000 54,552 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 123,515 Electric Utilities2.2% AES, Sr. Unscd. Notes 7.75 3/1/14 660,000 724,350 AES, Sr. Unscd. Notes 7.75 10/15/15 4,375,000 4,812,500 AES, Sr. Unscd. Notes 8.00 10/15/17 760,000 839,800 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 910,000 999,979 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 70,876 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 790,196 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 1,585,000 1,974,300 Duke Energy Carolinas, Sr. Unscd. Notes 5.63 11/30/12 50,000 54,886 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,432,833 National Grid, Sr. Unscd. Notes 6.30 8/1/16 2,802,000 3,327,574 Nevada Power, Mortgage Notes 6.50 8/1/18 2,620,000 3,170,944 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 465,341 NiSource Finance, Gtd. Notes 5.25 9/15/17 650,000 710,080 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,530,000 1,767,820 NiSource Finance, Gtd. Notes 7.88 11/15/10 720,000 721,457 Progress Energy, Sr. Unscd. Notes 7.05 3/15/19 2,800,000 3,472,003 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 635,131 Entertainment.3% Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 3,055,000 Environmental Control.7% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 1,025,000 1,094,155 Republic Services, Gtd. Notes 5.50 9/15/19 3,225,000 3,657,905 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 2,395,000 2,781,517 Waste Management, Gtd. Notes 7.38 3/11/19 925,000 1,166,974 Food & Beverages.8% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 3,520,000 a 4,974,925 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 2,750,000 3,273,795 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 1,245,000 1,297,913 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 717,000 721,481 Foreign/Governmental2.3% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 2,085,000 a 2,262,225 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 2,795,000 c 3,169,589 Republic of Chile, Notes CLP 5.50 8/5/20 3,232,500,000 e 7,011,647 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,500,000 1,900,653 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 5,605,000 6,908,163 Republic of Philippines, Sr. Unscd. Notes PHP 4.95 1/15/21 23,000,000 e 569,481 Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 6,455,000 a,c 6,751,930 Health Care1.3% Community Health Systems, Gtd. Notes 8.88 7/15/15 2,995,000 3,212,138 Davita, Gtd. Notes 6.63 11/1/20 2,865,000 2,954,531 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 3,000,000 a 3,517,500 HCA, Sr. Unscd. Notes 6.30 10/1/12 2,370,000 2,458,875 HCA, Sr. Unscd. Notes 6.75 7/15/13 690,000 721,050 Quest Diagnostic, Gtd. Notes 5.75 1/30/40 3,135,000 3,025,140 Manufacturing.2% Bombardier, Sr. Notes 7.75 3/15/20 1,800,000 a 2,007,000 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 375,000 a,c 393,750 Media3.6% CBS, Gtd. Notes 5.90 10/15/40 910,000 884,424 Comcast, Gtd. Notes 6.30 11/15/17 2,850,000 3,384,888 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 3,535,000 a 4,088,973 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 2,910,000 3,259,200 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 1,130,000 1,289,376 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 205,000 209,525 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 2,980,000 3,341,408 Discovery Communications, Gtd. Notes 5.63 8/15/19 1,343,000 1,529,340 Dish DBS, Gtd. Notes 7.75 5/31/15 3,500,000 3,828,125 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 3,170,000 a 3,446,421 News America, Gtd. Notes 6.65 11/15/37 2,830,000 3,158,526 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 2,990,000 a 3,466,947 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 6,130,000 6,422,358 Time Warner Cable, Gtd. Notes 6.75 7/1/18 2,655,000 3,190,944 Time Warner, Gtd. Notes 5.88 11/15/16 2,755,000 3,236,117 Mining.7% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 2,885,000 3,267,767 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 1,616,000 1,997,945 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 2,410,000 3,083,354 Municipal Bonds1.3% California, GO (Build America Bonds) 7.30 10/1/39 3,095,000 3,167,702 California, GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 3,180,000 3,325,453 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 540,000 467,235 Illinois, GO 4.42 1/1/15 3,430,000 3,582,292 Los Angeles Unified School District, GO (Build America Bonds) 6.76 7/1/34 2,555,000 2,794,761 New York City GO (Build America Bonds) 5.99 12/1/36 3,200,000 3,265,888 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 792,000 841,547 Xerox, Sr. Unscd. Notes 5.65 5/15/13 1,075,000 1,179,058 Xerox, Sr. Unscd. Notes 8.25 5/15/14 1,145,000 1,378,069 Oil & Gas2.2% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 4,765,000 5,300,934 Continental Resources, Gtd. Notes 7.13 4/1/21 1,515,000 a 1,643,775 EQT, Sr. Unscd. Notes 8.13 6/1/19 2,955,000 3,641,624 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 497,000 641,085 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 2,865,000 3,192,091 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 4,060,000 4,789,813 Range Resouces, Gtd. Notes 8.00 5/15/19 2,795,000 3,109,438 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 2,720,000 3,285,151 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 2,100,000 2,328,667 Packaging & Containers.2% Crown Americas, Gtd. Notes 7.75 11/15/15 2,340,000 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 1,310,000 a 1,373,862 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 2,035,000 a 2,345,338 Pipelines1.1% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 50,000 57,060 El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 20,000 21,983 El Paso, Sr. Unscd. Bonds 6.50 9/15/20 1,725,000 a 1,808,216 El Paso, Sr. Unscd. Notes 7.00 6/15/17 370,000 405,164 El Paso, Sr. Unscd. Notes 8.25 2/15/16 2,870,000 3,275,387 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 4,340,000 5,214,410 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 3,089,000 3,457,295 Property & Casualty Insurance2.6% AON, Sr. Unscd. Notes 3.50 9/30/15 2,160,000 2,231,714 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 459,000 444,986 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,991,000 2,112,005 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 775,000 c 857,672 Hanover Insurance Group, Sr. Unscd. Notes 7.63 10/15/25 1,745,000 1,781,345 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 1,685,000 a 1,697,638 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 5,445,000 6,080,649 MetLife, Sr. Unscd. Notes 7.72 2/15/19 2,544,000 3,246,047 Principal Financial Group, Gtd. Notes 8.88 5/15/19 2,600,000 3,401,843 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 2,960,000 3,231,234 Willis North America, Gtd. Notes 6.20 3/28/17 3,665,000 3,930,335 Willis North America, Gtd. Notes 7.00 9/29/19 2,355,000 2,575,788 Real Estate3.0% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 810,000 892,516 Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 2,030,000 2,293,370 Boston Properties, Sr. Unscd. Notes 6.25 1/15/13 140,000 154,116 CommonWealth REIT, Sr. Unscd. Notes 0.89 3/16/11 3,725,000 b 3,719,066 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 790,000 835,087 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 545,000 c 615,858 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 2,565,000 3,090,938 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 1,220,000 1,374,091 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 1,525,000 1,665,292 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 617,333 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 1,625,000 1,739,281 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 165,715 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 3,000,000 3,202,533 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 145,000 155,755 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 2,145,000 2,215,867 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 690,000 755,897 Regency Centers, Gtd. Notes 5.25 8/1/15 1,777,000 1,923,217 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 230,885 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 2,921,000 3,375,534 WEA Finance Gtd. Notes 7.50 6/2/14 2,400,000 a 2,797,099 WEA Finance, Gtd. Notes 7.13 4/15/18 4,015,000 a 4,759,774 Residential Mortgage Pass-Through Ctfs..4% Impac CMB Trust, Ser. 2005-8, Cl. 2M2 1.01 2/25/36 2,408,771 b 1,387,510 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.76 2/25/36 1,948,081 b 1,083,042 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.61 5/25/36 1,799,915 b 1,525,759 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 1,281 a,b 1,056 Residential Funding Mortgage Securities I, Ser. 2004-S3, Cl. M1 4.75 3/25/19 736,512 652,512 Retail1.4% Autozone, Sr. Unscd. Notes 5.75 1/15/15 3,040,000 3,458,140 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 2,691,900 a 3,352,942 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 2,642,000 2,753,889 Inergy Finance, Gtd. Notes 7.00 10/1/18 4,250,000 a 4,462,500 Staples, Gtd. Notes 9.75 1/15/14 2,575,000 3,191,831 Steel.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 3,250,000 Technology.1% Sungard Data Systems, Gtd. Notes 10.25 8/15/15 370,000 390,813 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 620,000 695,950 Telecommunications2.4% AT&T, Sr. Unscd. Notes 5.60 5/15/18 2,690,000 3,156,645 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 5,665,000 a 6,387,288 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 2,800,000 3,160,867 Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 6,005,000 a 6,125,100 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 1,230,000 1,345,313 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 1,055,000 a 1,091,925 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 3,775,000 4,107,789 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 1,400,000 1,767,136 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 2,355,000 a 2,696,475 U.S. Government Agencies.5% Federal National Mortgage Association, Notes 5.25 9/15/16 5,356,000 f 6,405,722 Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 180,448 198,692 U.S. Government Agencies/Mortgage-Backed30.9% Federal Home Loan Mortgage Corp.: 5.00%, 10/1/18 - 9/1/40 23,200,500 f 24,774,728 5.50%, 11/1/22 - 9/1/40 22,807,084 f 24,659,328 6.00%, 7/1/17 - 12/1/37 13,480,941 f 14,723,262 6.50%, 3/1/14 - 3/1/32 464,226 f 523,045 7.00%, 3/1/12 1,830 f 1,881 7.50%, 12/1/25 - 1/1/31 29,042 f 33,090 8.00%, 10/1/19 - 10/1/30 13,096 f 14,949 8.50%, 7/1/30 868 f 1,013 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 2,410,700 f 2,508,126 Multiclass Mortgage Participation Ctfs., Ser. 51, Cl. E, 10.00%, 7/15/20 137,992 f 138,467 Federal National Mortgage Association: 4.50% 24,375,000 f,g 25,593,750 5.00% 74,160,000 f,g 78,782,274 5.50% 90,835,000 f,g 97,862,133 6.00% 23,265,000 f,g 25,217,073 5.00%, 7/1/11 - 9/1/40 10,072,320 f 10,786,270 5.50%, 8/1/22 - 8/1/40 46,497,303 f 50,139,337 6.00%, 1/1/19 - 4/1/38 14,800,219 f 16,191,534 6.50%, 3/1/26 - 10/1/32 183,464 f 207,321 7.00%, 9/1/14 - 7/1/32 66,958 f 74,927 7.50%, 3/1/12 - 3/1/31 18,646 f 20,759 8.00%, 5/1/13 - 3/1/31 29,645 f 33,940 Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 5,474,164 f 5,695,984 Pass-Through Ctfs., Ser. 1988-16, Cl. B, 9.50%, 6/25/18 84,950 f 98,113 Government National Mortgage Association I: 5.50%, 4/15/33 2,990,295 3,261,742 6.00%, 1/15/29 28,677 31,817 6.50%, 4/15/28 - 9/15/32 60,080 68,110 7.00%, 12/15/26 - 9/15/31 19,917 23,110 7.50%, 12/15/26 - 11/15/30 6,151 7,144 8.00%, 1/15/30 - 10/15/30 18,012 21,659 8.50%, 4/15/25 5,254 6,349 9.00%, 10/15/27 10,052 12,016 9.50%, 2/15/25 3,341 3,908 9.50%, 11/15/17 113,579 124,042 Government National Mortgage Association II: 6.50%, 2/20/31 - 7/20/31 145,803 164,757 7.00%, 11/20/29 456 519 U.S. Government Securities22.6% U.S. Treasury Bonds: 4.25%, 5/15/39 4,943,000 5,160,027 4.63%, 2/15/40 1,935,000 2,147,548 5.25%, 11/15/28 9,065,000 11,110,291 6.13%, 11/15/27 16,065,000 21,579,809 7.50%, 11/15/24 1,210,000 1,803,656 U.S. Treasury Notes: 0.38%, 9/30/12 6,420,000 c 6,425,521 1.00%, 7/31/11 20,925,000 21,049,253 1.13%, 6/15/13 3,620,000 3,685,330 1.38%, 9/15/12 61,220,000 62,410,913 1.88%, 8/31/17 16,915,000 c 16,938,782 1.88%, 9/30/17 75,925,000 75,913,156 2.38%, 8/31/14 26,890,000 28,501,303 2.75%, 5/31/17 18,900,000 20,038,442 3.38%, 11/15/19 2,840,000 3,048,785 Total Bonds and Notes (cost $1,297,136,712) Face Amount Covered by Options Purchased.1% Contracts ($) Value ($) Call Options.0% 10-Year USD LIBOR-BBA, November 2010 @ 2.48 50,600,000 h 39,151 Japanese Yen, August 2011 @ 90 12,395,000 h 125,995 Japanese Yen, August 2011 @ 90 12,500,000 h 127,050 Put Options.1% 10-Year USD LIBOR-BBA, November 2010 @ 2.48 50,600,000 h Total Options (cost $1,683,895) Principal Short-Term Investments7.8% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 12/16/10 (cost $96,187,263) 96,205,000 i Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,388,000) 3,388,000 j Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $11,104,907) 11,104,907 j Total Investments (cost $1,409,500,777) 119.2% Liabilities, Less Cash and Receivables (19.2%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities had a market value of $165,232,527 or 13.4% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At October 31, 2010, the market value of the fund's securities on loan was $33,626,454 and the market value of the collateral held by the fund was $34,517,067, consisting of cash collateral of $11,104,907 and U.S. Government and Agency securities valued at $23,412,160. d Purchased on a delayed delivery basis. e Principal amount stated in U.S. Dollars unless otherwise noted. CLPChilean Peso EUREuro PHPPhilippine Peso f The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Purchased on a forward commitment basis. h Non-income producing security. i Held by a broker as collateral for open financial futures, forward foreign currency exchange contracts, and swap positions. j Investment in affiliated money market mutual fund. At October 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,409,500,777. Net unrealized appreciation on investments was $63,738,176 of which $73,411,530 related to appreciated investment securities and $9,673,354 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES October 31, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Short U.S. Treasury 10 Year Notes 214 (27,024,188) December 2010 STATEMENT OF OPTIONS WRITTEN October 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 30-Year USD LIBOR-BBA, November 2010 @ 3.36 25,300,000 a (27,414) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 39,580,000 a (354) 30-Year USD LIBOR-BBA, November 2010 @ 3.36 25,300,000 a (1,419,191) (Premiums received $1,772,680) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. At October 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 11/30/2010 3,235,000 3,165,480 3,156,674 (8,806) Malaysian Ringgit, Expiring 11/30/2010 19,100,000 6,120,814 6,125,433 4,619 Mexican New Peso, Expiring 11/30/2010 39,350,000 3,162,929 3,179,969 17,040 Norwegian Krone, Expiring 11/30/2010 18,205,000 3,113,669 3,103,305 (10,364) Singapore Dollar, Expiring 11/30/2010 9,440,000 7,284,203 7,297,684 13,481 South Korean Won, Expiring 11/30/2010 14,280,355,000 12,661,011 12,672,884 11,873 Sales: Proceeds ($) Chilean Peso, Expiring 11/30/2010 3,356,440,000 6,917,927 6,844,406 73,521 Gross Unrealized Appreciation Gross Unrealized Depreciation Implied Unrealized Notional Reference Credit (Pay) /Receive Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Depreciation) ($) 11,710,000 Northern Tobacco, 5%, 6/1/2046 Citibank 1.35 6.25 12/20/2011 (605,149.38) (605,149) 11,710,000 Southern California Tobacco, 5%, 6/1/2037 Citibank 1.35 6.25 12/20/2011 (605,149.38) (605,149) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 63,786,038 - Commercial Mortgage-Backed - 115,386,707 - Corporate Bonds+ - 463,632,614 - Foreign Government - 28,573,688 - Municipal Bonds - 16,603,331 - Mutual Funds 14,492,907 - - Residential Mortgage-Backed - 4,649,879 - U.S. Government Agencies/Mortgage-Backed - 388,410,891 - U.S. Treasury - 376,002,808 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 120,534 - Options Purchased - 1,374,369 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (19,170) - Futures++ (243,323) - - Swaps++ - (1,210,298) - Options Written - (1,446,959) - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Swaps: The fund may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and /or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward started interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement (which may exceed the amount of unrealized appreciation or depreciation reflected on the Statement of Assets and Liabilities). Notional amounts of all credit default swap agreements are disclosed in the accompanying chart, which summarizes open credit default swaps on corporate and sovereign issues entered into by the fund at April 30, 2010. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund October 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes96.8% Rate (%) Date Amount ($) Value ($) Advertising.3% Lamar Media, Gtd. Notes 6.63 8/15/15 789,000 Aerospace & Defense.1% BE Aerospace, Sr. Unscd. Notes 6.88 10/1/20 355,000 Agriculture.7% Altria Group, Gtd. Notes 8.50 11/10/13 1,585,000 Asset-Backed Ctfs./Auto Receivables4.5% Ally Auto Receivables Trust, Ser. 2010-2, Cl. A3 1.38 7/15/14 1,500,000 1,514,469 Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 775,000 a 805,511 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. A3 1.14 4/8/15 945,000 948,792 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. A3 1.66 3/17/14 370,000 372,859 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 390,000 393,659 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 1,230,000 1,279,798 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 389,146 a 375,861 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 185,000 192,762 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 490,000 503,634 Chrysler Financial Auto Securitization Trust, Ser. 2009-B, Cl. B 2.94 6/8/13 530,000 531,594 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. A2 1.78 6/15/11 1,095,775 a 1,098,419 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 1,000,000 a 1,052,788 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 585,000 a 616,898 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5.25 5/15/13 304,270 305,633 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 244,739 a 241,486 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 7/15/15 305,215 a 306,509 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 300,000 302,108 Wachovia Auto Loan Owner Trust, Ser. 2006-1, Cl. C 5.22 11/20/12 740,000 a 743,144 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 300,000 305,960 Asset-Backed Ctfs./Home Equity Loans1.4% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 882,737 b 905,100 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 1,562,254 b 1,492,731 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.58 10/25/35 403,152 b 383,956 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 382,542 b 387,067 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 104,261 b 103,853 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.31 10/25/36 162,844 b 157,417 Morgan Stanley ABS Capital I, Ser. 2004-NC1, Cl. M2 2.58 12/27/33 210,647 b 165,188 Asset-Backed Ctfs./Manufactured Housing.0% Conseco Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 6,368 Banks6.4% Bank of America, Sr. Unscd. Notes 4.50 4/1/15 1,390,000 1,448,943 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 1,880,000 2,132,939 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 750,000 877,223 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 1,500,000 1,600,647 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 2,250,000 2,437,407 Credit Suisse/New York, Sr. Unscd. Notes 3.50 3/23/15 925,000 980,191 JPMorgan Chase & Co., Sr. Unscd. Notes 3.40 6/24/15 1,010,000 1,057,196 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 1/15/14 1,085,000 1,202,381 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 1,540,000 1,597,367 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 300,000 333,791 UBS AG Stamford, Sr. Unscd. Notes 2.25 8/12/13 1,320,000 1,349,535 Wells Fargo & Co., Sr. Notes 3.63 4/15/15 400,000 421,800 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 1,470,000 b 1,532,475 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 450,000 578,876 Sherwin-Williams, Sr. Unscd. Notes 3.13 12/15/14 295,000 313,107 Commercial & Professional Services.2% Aramark, Gtd. Notes 8.50 2/1/15 456,000 c Commercial Mortgage Pass-Through Ctfs.6.2% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 85,000 90,876 Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 87,521 b 87,480 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 1,150,000 1,260,179 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 575,000 b 633,256 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 375,000 b 408,421 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 550,000 a 566,492 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.78 7/10/46 365,000 a,b 375,946 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. D 5.92 7/10/46 445,000 a,b 425,808 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C1, Cl. A2 5.51 2/15/39 1,141,709 b 1,176,081 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 3,856 3,854 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 204,844 206,861 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.51 3/6/20 1,630,000 a,b 1,502,714 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.74 3/6/20 730,000 a,b 642,989 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.31 3/6/20 350,000 a,b 295,273 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 107,239 107,195 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 365,216 b 386,032 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIBC, Cl. D 6.75 3/15/33 955,000 959,340 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 265,000 a,b 303,589 JPMorgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. A1 3.30 8/5/32 2,081,224 a 2,122,823 LB-UBS Commercial Mortgage Trust, Ser. 2005-C7, Cl. A4 5.20 11/15/30 1,750,000 b 1,922,076 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.39 11/12/37 175,950 b 176,774 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.38 11/14/42 475,000 b 523,121 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 1,183,006 1,211,439 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.63 4/15/24 235,000 a,b 251,763 Vornado, Ser. 2010-VN0, Cl. A1 2.97 9/13/28 625,721 a 638,392 Computers.3% Hewlett-Packard, Sr. Unscd. Notes 2.25 5/27/11 405,000 409,885 Hewlett-Parkard, Sr. Unscd. Notes 2.95 8/15/12 410,000 427,538 Diversified Financial Services5.8% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 730,000 806,544 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 155,000 177,363 American Express, Sr. Unscd. Notes 7.25 5/20/14 840,000 983,830 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 b 222,070 Capital One Bank USA, Sub. Notes 8.80 7/15/19 765,000 971,887 Caterpillar Financial Services, Sr. Unscd. Notes 5.13 10/12/11 765,000 800,195 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 725,000 837,100 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 280,000 283,641 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 475,000 608,318 Erac USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 a 1,272,836 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 600,000 671,991 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 1,670,000 1,957,192 General Electric Capital, Gtd. Notes 3.00 12/9/11 2,250,000 2,316,013 General Electric Capital, Sr. Unscd. Notes 4.80 5/1/13 240,000 259,826 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 900,000 c 980,363 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,080,000 a 1,164,758 Hutchison Whampoa International, Gtd. Notes 4.63 9/11/15 570,000 a 617,927 Invesco, Gtd. Notes 5.38 2/27/13 380,000 405,892 Electric Utilities3.9% AES, Sr. Unscd. Notes 7.75 3/1/14 220,000 241,450 AES, Sr. Unscd. Notes 7.75 10/15/15 755,000 830,500 AES, Sr. Unscd. Notes 8.00 10/15/17 255,000 281,775 Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 315,000 339,577 Columbus Southern Power, Sr. Unscd. Notes 6.05 5/1/18 150,000 175,681 Duke Energy Ohio, First Mortgage Bonds 2.10 6/15/13 925,000 952,957 Enel Finance International, Gtd. Notes 5.70 1/15/13 620,000 a 672,217 Exelon Generation, Sr. Unscd. Notes 4.00 10/1/20 645,000 643,465 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 1,100,000 1,144,972 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 859,801 Nevada Power, Mortgage Notes 6.50 4/15/12 1,000,000 1,072,747 NiSource Finance, Gtd. Notes 6.15 3/1/13 545,000 603,580 PacifiCorp, First Mortgage Bonds 6.90 11/15/11 2,265,000 2,411,450 Environmental Control.5% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 210,000 224,168 Republic Services, Gtd. Notes 5.50 9/15/19 245,000 277,887 Waste Management, Gtd. Notes 6.38 3/11/15 725,000 852,512 Food & Beverages1.1% Anheuser-Busch InBev Worldwide, Gtd. Notes 7.20 1/15/14 790,000 a 926,766 Diageo Capital, Gtd. Bonds 4.83 7/15/20 975,000 1,091,396 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 530,000 625,284 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 116,000 120,930 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 131,000 131,819 Foreign/Governmental.7% Province of Ontario Canada, Sr. Unscd. Bonds 4.38 2/15/13 760,000 823,728 Province of Quebec Canada, Unscd. Debs., Ser. PJ 6.13 1/22/11 685,000 693,574 Republic of Philippines, Sr. Unscd. Notes PHP 4.95 1/15/21 7,000,000 d 173,320 Health Care1.2% Community Health Systems, Gtd. Notes 8.88 7/15/15 460,000 493,350 Davita, Gtd. Notes 6.63 11/1/20 605,000 623,906 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 985,000 a 1,154,913 Medco Health Solutions, Sr. Unscd. Notes 7.25 8/15/13 725,000 838,330 Manufacturing.0% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 75,000 a,c Media2.4% CBS, Gtd. Notes 4.30 2/15/21 155,000 153,998 Comcast, Gtd. Notes 5.50 3/15/11 780,000 794,138 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 a 751,862 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 100,000 112,000 Dish DBS, Gtd. Notes 7.75 5/31/15 265,000 289,844 NBC Universal, Sr. Unscd. Notes 3.65 4/30/15 700,000 a 742,413 News America, Gtd. Notes 5.30 12/15/14 735,000 838,533 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 310,000 324,785 Reed Elsevier Capital, Gtd. Notes 7.75 1/15/14 900,000 1,056,995 Time Warner Cable, Gtd. Notes 6.20 7/1/13 580,000 653,630 Time Warner, Gtd. Notes 5.88 11/15/16 550,000 646,049 Mining.4% Teck Resources, Sr. Scd. Notes 10.25 5/15/16 316,000 390,687 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 480,000 614,112 Municipal Bonds.5% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 815,000 705,179 Illinois, GO 4.42 1/1/15 640,000 668,416 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 8.25 5/15/14 730,000 Oil & Gas1.3% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 1,015,000 1,129,160 Continental Resources, Gtd. Notes 7.13 4/1/21 320,000 a 347,200 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 264,957 Marathon Oil, Sr. Unscd. Notes 6.50 2/15/14 445,000 512,443 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 c 525,383 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 660,000 731,867 Packaging & Containers.4% Bemis Company, Sr. Unscd. Notes 5.65 8/1/14 435,000 491,383 Crown Americas, Gtd. Notes 7.75 11/15/15 575,000 600,875 Paper & Paper Related.5% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 205,000 a 214,994 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 860,000 a 991,150 Pipelines1.1% El Paso, Sr. Unscd. Bonds 6.50 9/15/20 405,000 a 424,538 El Paso, Sr. Unscd. Notes 7.00 6/15/17 80,000 87,603 El Paso, Sr. Unscd. Notes 8.25 2/15/16 485,000 553,506 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 1,026,966 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 650,000 682,423 Property & Casualty Insurance3.1% AON, Sr. Unscd. Notes 3.50 9/30/15 695,000 718,075 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 150,000 c 166,001 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 1,110,000 1,433,601 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 1,000,000 a 1,089,846 Principal Financial Group, Gtd. Notes 8.88 5/15/19 1,125,000 1,471,951 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 625,000 682,271 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 485,000 503,099 Willis North America, Gtd. Notes 6.20 3/28/17 615,000 659,524 Willis North America, Gtd. Notes 7.00 9/29/19 1,360,000 1,487,504 Real Estate3.0% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 620,000 700,438 CommonWealth REIT, Sr. Unscd. Notes 0.89 3/16/11 462,000 b 461,264 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 570,000 602,531 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 110,000 c 124,302 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 495,000 596,497 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 230,000 259,050 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 387,236 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 305,000 326,450 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 630,000 672,532 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 300,000 309,911 Regency Centers, Gtd. Notes 5.88 6/15/17 370,000 406,798 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 930,000 1,007,114 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 337,000 381,405 Simon Property Group, Sr. Unscd. Notes 5.88 3/1/17 443,000 508,641 WEA Finance Gtd. Notes 7.50 6/2/14 320,000 a 372,947 WEA Finance, Gtd. Notes 7.13 4/15/18 660,000 a 782,429 Residential Mortgage Pass-Through Ctfs..2% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.18 12/25/34 346,603 b 296,201 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.61 5/25/36 403,759 b 342,260 Retail.9% Autozone, Sr. Unscd. Notes 5.75 1/15/15 805,000 915,725 Inergy Finance, Gtd. Notes 7.00 10/1/18 895,000 a 939,750 Staples, Gtd. Notes 9.75 1/15/14 405,000 502,016 Steel.4% Arcelormittal, Sr. Unscd. Notes 3.75 8/5/15 1,045,000 Telecommunications1.6% AT&T, Sr. Unscd. Notes 2.50 8/15/15 650,000 669,338 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 395,000 a 445,363 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 620,000 699,906 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 575,000 a 595,125 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 1,230,000 1,338,432 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 280,000 344,140 U.S. Government Agencies11.7% Federal Home Loan Mortgage Corp., Notes 3.50 5/29/13 4,185,000 e 4,503,763 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 11,625,000 e 13,126,067 Federal National Mortgage Association, Notes 1.50 6/26/13 12,780,000 e 13,101,481 U.S. Government Agencies/Mortgage-Backed3.6% Federal Home Loan Mortgage Corp.: 5.00%, 7/1/40 - 9/1/40 1,184,740 e 1,265,702 5.50%, 4/1/40 - 9/1/40 5,622,261 e 6,051,042 6.50%, 6/1/32 2,110 e 2,379 Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 17,262 e,f 827 Federal National Mortgage Association: 5.00%, 7/1/40 - 9/1/40 703,728 e 755,109 5.50%, 7/1/40 - 8/1/40 1,050,761 e 1,130,540 Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 333,512 e 349,612 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 15,715 17,896 7.50%, 11/20/29 - 12/20/30 17,234 19,986 U.S. Government Securities31.8% U.S. Treasury Notes: 0.38%, 9/30/12 4,025,000 c 4,028,462 0.88%, 4/30/11 15,040,000 15,094,054 1.00%, 8/31/11 15,010,000 15,108,511 1.13%, 6/15/13 465,000 473,392 1.38%, 9/15/12 9,185,000 9,363,676 1.88%, 8/31/17 3,995,000 c 4,000,617 2.00%, 11/30/13 11,070,000 11,566,423 2.38%, 8/31/14 6,920,000 7,334,660 2.75%, 5/31/17 3,910,000 4,145,519 2.75%, 2/15/19 2,055,000 2,128,692 4.88%, 5/31/11 10,280,000 10,559,894 Total Bonds and Notes (cost $248,680,408) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 12/16/10 (cost $249,952) 250,000 g Other Investment2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,350,000) 6,350,000 h Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $2,142,525) 2,142,525 h Total Investments (cost $257,422,885) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% GOGeneral Obligation REITReal estate investment trust a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities had a market value of $25,952,189 or 9.8% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At October 31, 2010, the market value of the fund's securities on loan was $10,092,505 and the market value of the collateral held by the fund was $10,335,237, consisting of cash collateral of $2,142,524 and U.S. Government and agencies securities valued at $8,192,713. d Principal amount stated in U.S. Dollars unless otherwise noted. PHP Philippines Peso e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Notional face amount shown. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At October 31, 2010, the aggregate cost of investment securities for income tax purposes was $257,422,885. Net unrealized appreciation on investments was $6,688,492 of which $7,964,714 related to appreciated investment securities and $1,276,222 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES October 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long U.S. Treasury 2 Year Notes December 2010 U.S. Treasury 5 Year Notes December 2010 Financial Futures Short U.S. Treasury 10 Year Notes December 2010 U.S. Treasury 30 Year Bonds 23 December 2010 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 15,493,573 - Commercial Mortgage-Backed - 16,278,774 - Corporate Bonds+ - 95,765,562 - Foreign Government - 1,690,622 - Municipal Bonds - 1,373,595 - Mutual Funds 8,492,525 - - Residential Mortgage-Backed - 638,461 - U.S. Government Agencies/Mortgage-Backed - 40,324,404 - U.S. Treasury - 84,053,861 - Other Financial Instruments: Futures++ 367,251 - - Liabilities ($) Other Financial Instruments: Futures++ (320,407) - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23 , 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23 , 2010 By: /s/ James Windels James Windels Treasurer Date: December 23 , 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
